Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 18, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00669-CR



                   IN RE DONTHELLE MORENO, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               263rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 1451410-A

                         MEMORANDUM OPINION

      On August 6, 2015, relator Donthelle Moreno filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to set bond pending trial
on charges of aggravated robbery and possession of a firearm by a felon because
the Honorable Jim Wallace, presiding of the 263rd District Court of Harris County,
has not done so.
          Relator is requesting habeas corpus relief. The courts of appeals have no
original habeas corpus jurisdiction in criminal matters; their jurisdiction is
appellate only. Tex. Gov’t Code Ann. § 22.221(d); Dodson v. State, 988 S.W.2d
833, 835 (Tex. App.—San Antonio 1999, no pet.); Ex Parte Denby, 627 S.W.2d
435 (Tex. App.—Houston [1st Dist.] 1981, orig. proceeding). Original jurisdiction
to grant a writ of habeas corpus in a criminal case is vested in the Texas Court of
Criminal Appeals, the district courts, the county courts, or a judge in those courts.
Tex. Code Crim. Proc. Ann. art. 11.05 (West 2015); Ex Parte Hawkins, 885
S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding). Therefore, this
court is without jurisdiction to consider relator’s petition requesting habeas corpus
relief.

          Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                                       PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2